Citation Nr: 9922846	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-08 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to a rating in excess of 10 percent for 
nephrolithiasis.

4.  Entitlement to a rating in excess of 10 percent for 
headaches.

5.  Entitlement to a compensable rating for a skin 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 until 
his retirement in December 1990.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois. 

The veteran's claims were remanded by the Board for further 
development in July 1998.  The case was returned to the Board 
in May 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran's eye complaints during service were not due 
to a chronic disability and any current eye disability is 
unrelated to service.

3.  The veteran's complaints of low back pain in service were 
not attributed to a chronic disability and his current back 
complaints are unrelated to service.

4.  The veteran's left nephrolithiasis is currently stable 
without colic; it does not involve infection and does not 
require catheter drainage, diet or drug therapy, or invasive 
or noninvasive procedures more than twice a year.

5.  The veteran has frequent non-prostrating headaches which 
he treats with Tylenol.

6.  The veteran has tinea infections involving his groin, 
thighs and feet, with exfoliation; neither constant itching, 
constant exudation nor significant disfigurement is shown.


CONCLUSIONS OF LAW

1.  A bilateral eye disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  A chronic low back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. § 3.303.

3.  The criteria for an evaluation in excess of 10 percent 
for nephrolithiasis have not been met.  38 U.S.C.A. §§  1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Codes 
7508, 7509 (1998).

4.  The criteria for an evaluation in excess of 10 percent 
for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (1998).

5.  The criteria for a 10 percent rating for a skin 
disability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806-7817. (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has presented claims which are plausible.  The Board 
is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
I.  Eye Disability

The veteran claims that he is entitled to service connection 
for bilateral eye disability.  The service medical records 
reveal complaints of a dry right eye in 1982.  September and 
October 1989 service medical records reveal complaints of 
diplopia.  The veteran was referred to the Washington 
University School of Medicine in September 1989.  The double 
vision was attributed to a spontaneous right partial VI nerve 
paresis.  In November 1989 the veteran was again examined at 
the Washington University School of Medicine and his diplopia 
was attributed to seeing double through the edges of the 
lenses on his glasses.  A December 1989 record indicates that 
the veteran had a history of diplopia, much improved.  An 
August 1990 record indicates that the veteran had a history 
of internuclear ophthalmoplegia in 1989.  The September 1990 
retirement physical examination report indicates that the 
veteran had near and far sightedness.  The veteran reported 
that the symptoms of double vision had resolved six months 
previously.

On VA examination in April 1991 the veteran was noted to have 
slight macular retinal pigment epithelium of the left eye and 
history of episodes of double vision, not currently present.

A May 1992 outpatient treatment report from an Air Force 
facility reveals complaints of diplopia and migraines.  The 
impression included early macular degeneration and 
intermittent esotropia.

The veteran appeared before a hearing officer at the RO in 
July 1992.  He testified that his double vision had returned 
on an intermittent basis.

In September 1992 the veteran was noted to have a broken 
blood vessel in the left eye.  The diagnoses included rule 
out hypertension.  In May 1994 the veteran was noted to have 
itchy eyes.  The assessment included allergies and allergic 
rhinitis.

On VA examination in August 1992 the veteran reported that he 
had had diplopia which had disappeared by itself.  No 
diagnosis related to the eyes was made.

The veteran appeared at a hearing before the undersigned 
Member of the Board in March 1998.  He testified that he had 
had double vision for three months in a row, but that he did 
not currently have it.  He stated that he had temporarily 
lost vision in his left eye two years previously.  The 
veteran reported that a doctor told him that he might have 
degenerative eye disease.

On VA examination in November 1998 the veteran reported that 
he temporarily lost the vision in his left eye in 1995.  He 
stated that he experienced double vision for several hours 
every six months.  He complained that his eyes were dry all 
the time.  The veteran reported that he had hypertension.  
Corrected vision in the right eye was 20/20 and in the left 
eye was 20/30.  The diagnoses were left eye optic neuropathy, 
mild retinal pigment epithelium of the left eye and subtle 
visual fields defect of the left eye.  The VA examiner was of 
the opinion that any current eye disorder did not originate 
in service and was not related to service.

The service medical records do reveal that the veteran 
experienced dry eyes and an episode of double vision during 
service.  It is unclear from the record whether the veteran's 
diplopia was due to a physical problem or to his glasses.  
Regardless, any eye disability in service must have been 
acute and transitory in nature as no eye disability was noted 
on examination for discharge from service and the post 
service medical records have not related current eye symptoms 
to service.  While the veteran was noted to be nearsighted 
and farsighted on examination for discharge, these are not 
considered disabilities under VA regulations.  See 38 C.F.R. 
§ 3.303(c).  Furthermore, the November 1998 VA examiner has 
expressed an opinion that the veteran does not have any 
current chronic eye disability resulting from service.  
Accordingly, the Board finds that service connection for a 
bilateral eye disability is not warranted.

II.  Low Back Disability

The veteran maintains that he is entitled to service 
connection for a low back disability.  The service medical 
records indicate that the veteran complained of back pain in 
June 1981, May 1985, and September 1985.  May 1985 x-rays of 
the lumbar spine were negative.  On his September 1990 Report 
of Medical History the veteran reported low back pain of 
unknown etiology since 1972.  The veteran reported that 
standing aggravated his condition.  He described his back 
pain as frequent and severe.  The September 1990 discharge 
examination was negative for evidence of any low back 
disability.

On VA examination in April 1991 the veteran reported that he 
had experienced episodes of low back pain since 1972.  He had 
been treated intermittently with medications and exercise.  
The veteran stated that he was last treated by a physician 
for back pain in 1987 and that it was currently not too bad.  
On examination no abnormalities of the low back were noted.  
The examiner diagnosed low back pain possibly secondary to 
osteoarthritis (pending x-rays).  The x-rays were noted to be 
negative.  

The veteran appeared before a hearing officer at the RO in 
July 1992.  He testified that he began experiencing back pain 
during service in 1971.  He thought that he had arthritis of 
the low back.

The veteran's low back was not examined on VA examination in 
August 1992.

At his March 1998 hearing before the Board, the veteran 
testified that he experienced low back pain every day.  He 
reported that his low back pain was worse with walking and 
standing.

The veteran was examined by Panduranga R. Kini, M.D. in March 
1998.  A magnetic resonance imaging (MRI) performed in March 
1998 revealed findings consistent with degenerative L4-L5 
disc, with left lateral disc protrusion into the L4-L5 
foramen.  The impression was L5 radiculopathy.

A May 1998 treatment note of Arnel A. Garcia, M.D., reveals a 
diagnosis of lumbosacral radiculopathy.

On VA examination in November 1998 the veteran complained of 
low back stiffness if he stayed in bed longer than seven or 
eight hours.  He reported pain with prolonged standing.  
Examination revealed no deformity of the spine.  The 
musculature of the spine demonstrated no spasm and no 
evidence of atrophy.  There was no evidence of neurologic 
deficit or nerve root compression such as could be due to a 
herniated intervertebral disc.  X-rays revealed a lumbosacral 
anterior spur formation anterior and superior to L4-5, with 
no disc space narrowing.  After review of the x-rays, the 
examiner was of the opinion that there was no evidence of a 
low back disability.  The VA examiner further stated that it 
was not likely that the veteran's low back symptoms were 
related to service.

While the veteran complained of back pain on several 
occasions during service, no low back disability was found 
during service, to include on examination for discharge from 
service in September 1990.  Although the presence of 
arthritis was suspected in April 1991, the x-ray study in 
April 1991 was negative and a diagnosis of arthritis was not 
made on subsequent examinations of the veteran's back.  There 
is no later medical evidence of a low back disorder until 
March 1998 when Dr. Kini found the veteran to have L5 
radiculopathy and L4-5 disc disease.  However, Dr. Kini did 
not relate any low back disability to the veteran's service.  
Furthermore, on VA examination in November 1998 a VA examiner 
found no objective evidence of a low back disability and 
expressed the opinion that the veteran did not have any low 
back symptoms related to service.  Since the veteran has not 
been shown to have a current back disability which is related 
to service, service connection for a low back disability is 
not warranted.

III.  Evaluation of Service-Connected Disabilities

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the service-connected disabilities, 
except as noted below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

A.  Nephrolithiasis

The veteran seeks an evaluation in excess of 10 percent for 
nephrolithiasis (kidney stones).  The RO granted service 
connection and a 10 percent rating for the veteran's kidney 
stone disability by rating action in May 1991.  The veteran 
maintains that his current 10 percent rating does not 
accurately reflect his nephrolithiasis disability.  At his 
July 1992 hearing before a hearing officer the veteran 
testified that he currently had a kidney stone and that he 
was soon to have a procedure to break up that kidney stone.

August 1992 private medical records note a history of a left 
renal stone in April 1990 and a right renal stone in December 
1990.  Another left renal stone was noted in August 1992 and 
the veteran successfully underwent shockwave treatment at a 
private facility to break up the stone.

The August 1992 VA examination report indicates that the 
veteran had had three kidney stones over the previous three 
years. 

At his March 1998 hearing before the Board the veteran 
testified that he had not had a kidney stone for two years.  
He was not on any medication for kidney stones.  He stated 
that he was not supposed to drink iced tea due to his kidney 
stones.

On VA examination in November 1998 the veteran reported that 
he had had kidney stones approximately every six months.  A 
lithotripsy had been done on one occasion to break up a 
stone.  Otherwise the veteran had been able to pass the 
stones on his own.  The veteran had been treated primarily on 
an outpatient basis and been told to drink lots of water.  
The stones were calcium in nature.  The veteran had not had 
any kidney stones for the previous three years.  Laboratory 
tests, including urinalysis, were negative.  The diagnoses 
included nephrolithiasis in the past, none in the past three 
years.

The veteran's service-connected nephrolithiasis is currently 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.11b, Diagnostic Code 7508 (1998).  The RO has 
properly considered both the former version of this 
diagnostic code as well as the amended version, which became 
effective February 17, 1994.  Since his appeal was pending at 
the time the applicable regulations were amended, the veteran 
is entitled to have his claim decided under whichever set of 
regulations--old or new--provide him with a higher rating.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Prior to February 17, 1994 nephrolithiasis was rated as 
hydronephrosis, unless there was calculus in kidney with 
staghorn or multiple stones filling pelvis of kidney, in 
which case a 30 percent was assignable for nephrolithiasis.  
38 C.F.R. § 4.115a, Diagnostic Code 7508 (1993).  Prior to 
February 17, 1994, a 10 percent rating was warranted for 
hydronephrosis where the condition was mild; only an 
occasional attack of colic, not infected and not requiring 
catheter drainage.  A 20 percent rating was warranted where 
the condition was moderate; frequent attacks of colic, 
requiring catheter drainage.  A 30 percent rating was 
warranted where the condition was moderately severe; frequent 
attacks of colic with infection (pyelonephrosis), kidney 
function greatly impaired.  38 C.F.R. 4.115a, Diagnostic Code 
7509 (1993).

Nephrolithiasis is currently rated as hydronephrosis except 
when there is recurrent stone formation requiring diet 
therapy, drug therapy, and/or invasive or non-invasive 
procedures more than two times per year, in which case a 30 
percent rating is warranted.  38 C.F.R. § 4.115b, Diagnostic 
Code 7508 (1998).  A 10 percent rating is warranted for 
hydronephrosis where there is only an occasional attack of 
colic, not infected and not requiring catheter drainage.  A 
20 percent rating is warranted for frequent attacks of colic, 
requiring catheter drainage.  A 30 percent rating is 
warranted where there are frequent attacks of colic with 
infection (pyonephrosis) and impaired kidney function.  38 
C.F.R. 4.115b, Diagnostic Code 7509 (1998).

The medical treatment records document three episodes of 
stones from 1990 to 1992.  When the veteran was most recently 
examined in November 1998, he acknowledged that he had not 
had a stone for more than three years.  He is not undergoing 
diet therapy or drug therapy.  He is not shown to have had 
invasive or non-invasive procedures more than two times per 
year, nor does he have frequent attacks of colic requiring 
catheter drainage.  The requisite criteria for a rating in 
excess of 10 percent are not shown under either the current 
or former criteria for the rating of nephrolithiasis.  
Consequently, an evaluation in excess of 10 percent is not 
warranted.


B.  Headaches

The veteran seeks an evaluation in excess of 10 percent for 
headaches.  At his July 1992 hearing the veteran testified 
that his cervical spine disability caused him to have daily 
headaches.  By rating action in December 1992 the veteran was 
granted service connection and a noncompensable rating for 
cephalalgia, effective from July 1992.  By rating action in 
February 1999 the veteran was assigned a 10 percent 
evaluation for his headache disability, also effective from 
July 1992.

The veteran was examined for headaches at an Air Force 
medical center in February 1992.  He described frequent 
headaches caused by neck pain over the past two years.  He 
stated that he had rarely had headaches before then.  He 
reported that he had headaches four or five times a week that 
were five out of ten in severity (on a scale of one to ten).  
He had headaches which were ten out of ten in pain about once 
a week.  The veteran's claims file contains a daily log 
describing his headaches from May through July 1992.  This 
self-reported log indicates that the veteran had headaches on 
a daily basis, with the pain being rated as four out of five 
or five out of five (rating from zero to five, with five 
being the most painful) at least twice a week.

On VA examination in August 1992 the veteran described muscle 
tension characteristics of his headaches, which were relieved 
by Tylenol.  He reported occasional nausea with the 
headaches, but no other migraine.  The diagnoses included 
cephalalgia of unknown origin.

At an August 1993 hearing before a hearing officer the 
veteran testified that his headaches sometimes caused him to 
be nauseated.  He reported that the headaches interfered with 
his work, but he had an understanding boss.  He stated that 
he had headaches which were three out of five in severity 
every day and that he had real bad headaches at least twice a 
week.  

A December 1993 Air Force outpatient record indicates that 
the veteran reported significant headache at least three 
times a week.  Neurology evaluation was negative.

March and April 1995 letters from Jay F. Piccirillo, M.D., 
indicate that the veteran was examined for sleep apnea.  
These letters noted that the veteran complained of morning 
headaches.

At the March 1998 hearing before the Board the veteran 
reported daily headaches lasting most of the day.  He 
testified that he had missed about two or three days of work 
in the previous year due to his headaches.  He stated that he 
used extra-strength Tylenol to treat his headaches and that 
his physician had just given him some stronger medication.  

At his November 1998 VA examination the veteran reported that 
he had headaches on a daily basis and that he currently had a 
headache.  He rated his headaches as generally an eight on a 
scale of one to ten.  He reported that he had only missed two 
to three days of work in the previous year because of the 
headaches.  He stated that a couple times a year he vomited 
when he got the headaches.  The veteran reported that he had 
sleep apnea and that the sleep apnea made the headaches 
worse.  The diagnoses included headaches, tension type.

A 30 percent rating is assignable for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over last several months; a 10 percent rating is 
for assignment for migraine headaches with characteristic 
prostrating attacks averaging one in two months over last 
several months; and a noncompensable rating is for assignment 
for migraine headaches with less frequent attacks.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

While the veteran has complained of daily headaches and 
weekly severe headaches, the record does not indicate that 
the veteran's headaches are of such severity as to result in 
prostrating attacks on a monthly basis.  In fact, the medical 
evidence shows that the veteran's headaches have not been 
characterized as migraine headaches.  In addition, the 
veteran has testified that he missed work two or three times 
in the previous year due to his headaches.  There is no 
corroborating evidence of prostrating attacks of greater than 
contemplated by the assigned evaluation of 10 percent.  
Consequently, the Board finds that the disability does not 
more nearly approximate the criteria for a rating in excess 
of 10 percent.

C.  Skin Disability

The veteran asserts that he is entitled to a compensable 
rating for his service-connected skin disability.  The 
veteran first claimed service connection for a skin condition 
when he testified before a hearing officer in July 1992.  The 
veteran was granted service connection and a noncompensable 
rating for his skin condition by rating action in December 
1992.  

VA examination in August 1992 revealed the veteran to have 
erythema macular on the crotch area, without exudation.  He 
had a small patch over the mons pubis.  He had drying of the 
skin with peeling off and a small vesication on the side of 
the feet and over the heel of both feet.  His toenails were 
brittle and hypertrophied.  The diagnoses included tinea 
pubis, bilateral tinea pedis, and bilateral tinea ungual.

At the August 1993 hearing the veteran testified that he had 
a skin condition on his feet and on his groin.  He said that 
the groin rash could go as far as 12 inches down and that he 
had to wear swimsuits with long legs to hide it.  The veteran 
said that he had experienced his skin condition since 1972 
and a doctor told him that it was ringworm.  The veteran 
testified that whenever he stopped using his ointment the 
rash would return.  He also reported that he had brittle 
toenails.

At the March 1998 hearing before the Board the veteran 
testified that he had an intermittent rash from his belt line 
down to his thighs and on his feet.  He stated that he had 
itching and sometimes little pimples that would open up from 
scratching and drain fluid.  The veteran testified that he 
controlled the rash with medication.  After the rash cleared 
up he was supposed to use the medication for another month.  
He stated that once he stopped taking the medication the rash 
always came back.

On VA examination in November 1998 the veteran reported that 
had a rash on his groin area, his belt line, and on his feet.  
He stated that he used numerous different types of ointments.  
He was currently using Mycelex cream.  The veteran reported 
that with a couple weeks use of the ointment his rash cleared 
up but it would always return.  Examination revealed the 
veteran to have a very faint reddish, slightly raised rash 
shaped like a half moon in his groin area, both inguinal 
areas and the inner upper medial thigh area.  The skin on the 
inner aspects of both plantar surfaces of the feet was 
slightly irritated and slightly macerated.  There were a 
couple areas where there were small blister type formations.  
The toenails were very thick and yellow.  Some of them were 
split significantly.  On the left foot, the third toe had a 
blackened area.  There was no maceration of the skin between 
the toes.  There was no rash present at the belt line.  The 
diagnoses included tinea pedis and tinea cruris.

The Rating Schedule provides that skin rashes are to be rated 
as for eczema, dependent upon location, extent, and repugnant 
or otherwise disabling character of manifestations.  When 
there is slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area a noncompensable 
rating is for assignment.  When there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, a 10 percent rating is for assignment.  When 
there is constant itching or exudation, extensive lesions, or 
marked disfigurement a 30 percent rating is for assignment.  
38 C.F.R. § 4.118, Diagnostic Code 7817-7806.

The evidence of record reveals that the veteran's tinea 
infections involve the groin, thigh and feet.  There is some 
evidence of exfoliation and exudation.  In the Board's 
opinion, the area involved would more appropriately be 
characterized as extensive than small.  Therefore, the 
disability warrants a 10 percent rating under the schedular 
criteria.  The disability is not manifested by constant 
itching or exudation, and extensive lesions are not shown.  
The disability is limited to nonexposed surfaces and is not 
productive of significant disfigurement.  Therefore, the 
disability does not more nearly approximate the criteria for 
a rating in excess of 10 percent. 

ORDER

Entitlement to service connection for bilateral eye 
disability is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to a rating in excess of 10 percent for 
nephrolithiasis is denied.

Entitlement to a rating in excess of 10 percent for headaches 
is denied.

Entitlement to a 10 percent rating for a skin disability is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

